Citation Nr: 0900335	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
right knee disability.

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to June 
1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In November 2008, the veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is of record.  During the hearing, the veteran 
submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2008).

The issue of entitlement to an initial disability rating in 
excess of 20 percent for a right knee disability is addressed 
in the REMAND that follows the order section of this 
decision.


FINDING OF FACT

The veteran's left knee disability was manifested in service.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, a left knee 
disability was incurred during military service.  38 U.S.C.A. 
§ 1131 (West 2002), 38 C.F.R. §§ 3.102, 3.303 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Analysis

The veteran contends that he sustained a left knee disability 
in service after he slipped on wet stairs.  

With respect to Hickson element (1), current disability, an 
October 2007 QTC Medical Services examination documents a 
diagnosis of chondromalacia of the left knee.  Therefore, the 
first Hickson element has been satisfied.

In reviewing the veteran's service treatment records, it was 
noted that in October 1982 the veteran injured his right knee 
when he slipped on wet stairs.  He subsequently underwent a 
Medical Board proceeding where the primary diagnosis was 
abnormal patella tracking.  It was noted that the cause of 
the accident was "slipped on wet stairs."  It was 
recommended that for six months the veteran should not be 
assigned to any duties requiring full use of "both legs" 
including prolonged standing, walking, marching, physical 
fitness test, stooping, crawling, and reaching in high 
places.  

Although the service treatment records do not specifically 
document injury to the left knee, the Medical Board report 
leaves open the possibility that the veteran did indeed 
injure his left knee during the fall as alleged.  That is, 
while the Medical Board report does not specify which knee 
the diagnosis pertained to, it clearly indicates that 
activities requiring full use of "both" legs were to be 
restricted.  As such, the Board will resolve doubt in the 
veteran's favor and find that he did sustain a left knee 
injury in service.  Therefore, Hickson element (2) has been 
met.  

With respect to the final Hickson element, medical nexus, the 
August 2007 examiner indicated that it was possible that the 
veteran's left knee disability was related to his in-service 
injury.  While arguably speculative, the Board notes that 
there is no definitive opinion of record to say that the 
veteran's left knee disability is not related to his in-
service injury.  Therefore, resolving reasonable doubt in 
favor of the veteran, the Board finds the QTC examiner's 
statement sufficient medical nexus between the veteran's left 
knee disability and his in-service injury.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  Accordingly, service connection for 
a left knee disability on a direct basis is warranted.

The Board notes that the veteran has alternatively contended 
that his left knee disability is the result of his service-
connected right knee disability.  However, given that the 
Board has found that service connection for left knee 
disability is warranted on a direct basis, the veteran's 
contentions in this regard are rendered moot.  


ORDER

Entitlement to service connection for a left knee disability 
is granted.


REMAND

During the veteran's November 2008 hearing, he testified that 
he was scheduled to attend a doctor's appointment later that 
month on November 10, 2008, for evaluation of his right knee 
condition.  He also noted that he undergoes treatment once a 
month for his right knee condition.  The Board notes that the 
claims file does not contain any medical records dated since 
2007.

The records associated with any right knee condition will 
assist the Board in developing a more complete picture of the 
veteran's disability.

The action identified herein is consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the action requested above, the RO should also 
undertake any other development and/or notification action, 
including scheduling the veteran for a VA examination, deemed 
warranted by the VCAA prior to adjudicating the claim on 
appeal.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, VA 
and private, who have treated him for his 
service-connected right knee disability 
since 2007.  After securing any necessary 
authorizations, request copies of all 
indicated records and associate them with 
the claims folder.
2.  After completing the requested action, 
and any additional notification and/or 
development, including scheduling the 
veteran for a VA examination, deemed 
warranted, the RO should readjudicate, in 
light of all additional evidence, the 
claim for a higher initial rating for 
right knee disability.  If the benefit 
sought is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond to it before returning the case to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


